Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 23, 2007 AVERY DENNISON CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 1-7685 95-1492269 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 150 North Orange Grove Boulevard Pasadena, California (Address of Principal Executive Offices) (Zip Code) 626-304-2000 Registrants telephone number, including area code n/a (Former Name and Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 23, 2007, Avery Dennison Corporationand Paxar Corporationissued a joint press release announcing that the Federal Trade Commission and the Antitrust Division of the Department of Justice granted early termination of the waiting period applicable to their proposed merger under the Hart-Scott-Rodino Antitrust Improvements Act of 1976. A copy of the joint press release of Avery Dennison and Paxar is filed as Exhibit 99.1 hereto and is incorporated herein by reference, and the foregoing description is qualified in its entirety by the text of such press release. Item 9.01. Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Exhibits Exhibit No . Document Designation 99.1 Joint Press Release, dated April 23, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 23, 2007 AVERY DENNISON CORPORATION By: /s/ Robert G. van Schoonenberg Name: Robert G. van Schoonenberg Title: Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit Number Description 99.1 Joint Press Release, dated April 23, 2007
